Title: To James Madison from William Irvine, 19 October 1789
From: Irvine, William
To: Madison, James


Dear Sir
New York Octr. 19th 1789
The post with the letters brought by the British Packet passed me at Brunswick, on saturday morning at five o clock, so that you would receive every information brought by that conveyance the same evening. I went to Lloyds house on saturday afternoon, he was not at home, I left a note for him informing what I wanted, he called on me yesterday & said he had sent the paper you wished by a Mr Clarkson, son of a Matw. Clarkson in Philadelphia, who he directed to leave it at his, Lloyds, house, that his family had instructions to send it to your lodgings immediately, that he is certain you will receive it tomorrow morning. I have made inquiry at such places as I thought it most probable there would be letters or accounts from or of Mr. Jefferson, but could not hear of any.
I hope you have got the better of your cold. I found the inclosed letters at the post office. Mr Kean arrived on saturday from Charlestown, he says that there was gloomy prospects of any thing being effected by the Commissioners with the Indians—that McGilvery after having heard what they had to say, observed it was the old story—went off in wrath, that Col: Few was sent after him, but whether he would return was uncertain. This however, was not by any official or certain information, only report. It was added, that Col: Humphrys had affronted Magilvery personally. It is said here that poor Graysons wife is dead. I am Dear Sir Your Most Obedt. Servant
Wm: Irvine
